Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to a communication received on 3/25/2020; claims 1-20 are pending. 
Priority
3.	Applicant claims a priority date of a DE application filed on 3/26/2019; it is considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
4.	Claims 1-6, 8-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breed et al. (US Pub. 2012/0001463 A1) hereinafter “Breed ‘463),  in view of Breed et al. (US Pub. 20070025597 A1) (hereinafter “Breed ‘597), in view of Lee et al. (US pub. 20200164770 A1) (hereinafter “Lee”).
A. Per independent claims 1, 8, and 13: Breed’463 already suggests a system, and a corresponding method to monitor a vehicle seat’s object, comprising features:
emitting electromagnetic waves (a very broad range that include radar/microwave frequencies), by an electromagnetic radiator, having at least one frequency or within at least one frequency band towards a seat arranged in the interior of the vehicle (i.e., electromagnetic waves from wave-transmitting transducers 8 are emitted/radiated to an occupant on seat 4, see Breed ‘463 Fig. 2); 
receiving, at a sensor 56, reflected electromagnetic waves (see Breed ’463 Fig. 8E ref. 56, and para. [0131])
detecting, by a detection device, a living object disposed on the seat based on the reflected electromagnetic waves (see Breed ’463 FIG. 8E  ref. 56,  para. [0357], [0444]);
determining, by the detection device, a volume of the living object (i.e., size - see Breed ‘463 [0116], [0120], or from received images (see Lee para, [0179]).
Breed ’463 suggest that detecting a target volume by an optical image device 106 (see Breed ‘463 para. [0179]).
Breed et al. ‘463 does not disclose about determining a weight characteristic of the living object; however, Lee suggests determining a weight characteristic of the living object based on the volume (see Lee et al., para. [0346]            Breed ‘463 also suggests to actuating a safety system in a vehicle to set/adjust a number of safety settings within the interior based on the detection signal (i.e., “to maintain an optimum value” (i.e., “to improve vehicle safety and driving ease” see Breed ’463 para. [0501]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Breed ’463 with Lee to determine a weight characteristic of a living object from obtained image(s) to actuate a vehicle safety system accordingly to protect that living object from improper applied pressure.
B. Per “method” dependent claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Breed ‘463 suggest a step of adjusting release parameters of an airbag assigned to the seat based at least partially on the weight characteristic (i.e., adjusting different pressured levels to deploy an airbag for a child or for an adult, see Breed ‘463 para. [0448]).
C. Per “method” dependent claim 3: The rationales and references for a rejection of claim 1 are incorporated.
Breed ‘463 suggest a step to adjust a vehicle seat in response to the weight characteristic associating with a volume of the living object (i.e., automatically adjustment a seat based on height/size of an occupant, see Breed ‘463 para. [0069], and Lee et al., para. [0346]).
D. Per “method” dependent claim 4: The rationales and references for a rejection of claim 1 are incorporated.
Breed’s 463 suggests a step of emitting the electromagnetic waves towards a rear seat disposed in a rear seat region (see Breed’s 463 para. [0105]) of the interior, or a passenger seat, or a second living object disposed on either the rear seat or the passenger seat (see Breed ‘463 Fig. 14),
wherein the detecting the living object step includes detecting the second living object based on the received reflected electromagnetic waves (see Breed ‘463 Fig. 14 discloses a transmitter/receiver 50-51),
wherein the outputting step includes outputting a first detection signal in response to detecting the living object disposed on the driver seat, and outputting a second detection signal in response to detecting the second living object disposed on either the rear seat or the passenger seat (i.e., using first signal to detect to detect a categorization of the object, and using a second signal to detect the position of the object – see Breed’s 463 para. [0399]).
E.   Per “method” dependent claim 5: The rationales and references for a rejection of claim 4 are incorporated.
 	Breed ‘463 suggests a step of generating a warning signal in response to interruption of the first detection signal and outputting the second detection signal (e.g., there is an interruption when an ignition shut-off, see Breed’s 463 para. [0370]).
F.   Per “method” dependent claim 6: The rationales and references for a rejection of claim 5 are incorporated.
It is submitted that a step of generating a warning signal (i.e., displaying a text) may be used when detecting a suppression condition not being activate/turned-on to remind a driver to activate a switch/configuration.
G.   Per dependent claim 14: The rationales and references for a rejection of claim 13 are incorporated.
Breed ‘463 suggests that if a weight on a seat is less than a predetermined weight threshold, decrease a volume of an associated airbag when the airbag is deployed. (i.e., ” a regulation valve which controls the inflation o deflation of an airbag may be controlled based on the evaluated identification of the occupant of the seat.” See Breed ‘463, para [0422]).
H.   Per dependent claim 15: The rationales and references for a rejection of claim 13 are incorporated.
Applicant claims that a position of a seat’s backrest is controlled by signal – Lee suggests that a backrest position of a seat can be controlled, see Lee para.[0289].
I.   Per dependent claim 16: The rationales and references for a rejection of claim 15 are incorporated.
Applicant claims a predetermined weight threshold is 100 grams.
Breed ‘463 suggests that claimed idea (i.e., using an available sensitive scale for a light weight object.” see Breed ‘416 para. [0236]).
J.   Per dependent claim 17: The rationales and references for a rejection of claim 15 are incorporated.
Applicant claims that there is a warning device configured to generate a warning signal.
Breed ‘463 suggests that claimed feature (i.e., “the diagnostic system can provide a warning light indicating to the driver, operator or other interested party which may be remote from the vehicle” see Breed ‘463 para. [0213]).
K.   Per “method” dependent claim 18: Applicant claims a step that a first detection signal is interrupted in response to an absence of the living object within the interior of the vehicle (e.g., activating a scale based on using a camera’s result has been well-known – if a camera does not see an object, it does not activate a scale“. “The vehicle interior monitoring system is trained to recognize that this box 28 is neither a rear facing child seat nor an occupant and therefore it is treated as an empty seat and the deployment of the airbag or other occupant restraint device is suppressed.” See Breed ‘463 para. [0116]).
L.   Per “method” dependent claim 19: Applicant claims a step that generating a warning signal in response to detecting an air-conditioning system being in an off state. Breed suggests that a warning step would be made if an air-conditioning system being in an off state because maintaining acceptable temperatures are within required working conditions of radar sensors (see Breed ‘463 para [0112]).
M.   Per “method” dependent claim 20: Applicant claims a step that generating a warning signal in response to detecting an external temperature being greater than a predetermined temperature threshold (using a temperature sensor to indicate a different between external and internal temperature of a vehicle’s cabin has been well-known: e.g., to guarantee a proper temperature for accurate sensing signals and avoiding a warning signal that may interrupt this claimed process). A big deviation of environment temperature should be alarmed whether that is a safe working condition of electronic components in a vehicle.
N.   Per dependent claim 9: The rationales and references for a rejection of claim 8 are incorporated.
Breed ‘463 uses a radar transmitter configured to emit radio waves, and wherein the sensor is configured to receive radio waves (i.e., radio waves from wave-transmitting transducers 8 are emitted/radiated to an occupant on seat 4, see Breed ‘463 Fig. 2); Breed ‘463 also use a sensor 56, to receive radio waves (see Breed’463 Fig. 8E ref. 56, and para. [0131]).
O.   Per dependent claim 10: The rationales and references for a rejection of claim 9 are incorporated.
Breed ‘463 suggests the sensor is an imaging radar sensor  (see  Breed et al.‘463 [0097], [0099]).
P.   Per dependent claim 11: The rationales and references for a rejection of claim 10 are incorporated.
	Applicant claims about using a radiator, and a sensor to cover front and rear seats/regions.
Breed ‘463 suggests that idea (i.e., Breed suggests to use a portable signal radiator 345, and a “mountable”/adjustable sensor for a vehicle to monitor (S2) and “Collect Training Vectors S3” contents on seat 343 at different locations in a vehicle depending on different intent of use, see  Breed ‘463 FIGs. 12, and 26-27, para.[0218],  [0220], [0224]).
5.	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Breed ‘463,  in view of Breed ‘597, in view of Lee,  and in view of Breed (US Pub. 20080147253 A1) (hereinafter: “Breed ‘253).
	The rationales and references for a rejection of claim 9 are incorporated.
Applicant claims about using emitting and receiving devices having an azimuth opening angle and/or an elevation opening angle that is greater than or equal to 180 degrees.
Breed ‘253 use that claimed device (using a camera with wide angles, and panoramic views, see Breed ‘253 para. [0148] and [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Breed’463, Breed ‘597, and Lee with Breed ‘253. A motivation to add Breed ‘253 is to facilitate improvement of a pattern recognition system for similar sensing/detection tasks.
6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Breed ‘463, in view of Breed ‘597, in view of Lee , and further in view of Chen et al. (US Pat. 9263800 B2).
The rationales and references for a rejection of claim 1 are incorporated.
	Breed ‘463 do not suggest a step of emitting step includes modulating a frequency of the electromagnetic waves between 77 GHz and 81 GHz.
However, Chen et al., applies 77 GHz frequency to recognize a human skin (i.e., using 77 GHz automobile band, see Chen et al. claims 2-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Breed’463, Breed ‘597, and Lee with Chen et al., to improve a detection of a human skin by using radar.
Conclusion
7.	Pending claims 1-20 are rejected. 
8.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9: Note: 
    PNG
    media_image1.png
    396
    771
    media_image1.png
    Greyscale

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 8:30 am - 5:00 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662